UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6001


DAVID EARL JONES,

                Plaintiff - Appellant,

          v.

PAUL G. BUTLER, JR.; WILLIS J. FOWLER; ANTHONY E. RAND;
DERRICK WADSWORTH,

                Defendants - Appellees,

          and

BEVERLY PERDUE; PATRICK L. MCCRORY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-ct-03142-D)


Submitted:   May 25, 2016                   Decided:   June 14, 2016


Before SHEDD, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Earl Jones, Appellant Pro Se.    Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Earl Jones appeals the district court’s order denying

relief    on   his   42   U.S.C.   § 1983     (2012)   complaint.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                       Jones

v. Butler, No. 5:14-ct-03142-D (E.D.N.C. Dec. 15, 2015).                         We

deny     as    unnecessary      Jones’   motion      for   a     certificate    of

appealability.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument     would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         2